Despite the fact that the term of the appellant’s conditional discharge has already expired, there may be collateral consequences resulting from the adjudication of delinquency and, therefore, the appeal has not been rendered academic (see Matter of Isaiah I., 23 AD3d 469 [2005]; Matter of Ejiro A., 268 AD2d 428 [2000]).
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and directing a 12-month period of conditional *1053discharge instead of giving him an adjournment in contemplation of dismissal. The Family Court has broad discretion in determining the proper disposition in a juvenile delinquency case (see Matter of Antoine H., 81 AD3d 646 [2011]; Matter of Gustav D., 79 AD3d 868 [2010]; Matter of Abel R., 77 AD3d 758, 759 [2010]; Matter of Aaron P., 72 AD3d 826, 827 [2010]), and the appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his first brush with the law (see Matter of Gustav D., 79 AD3d 868 [2010]; Matter of Uriah D., 74 AD3d 1194, 1195 [2010]; Matter of Jonathan F., 72 AD3d 963, 964 [2010]; Matter of Aaron P., 72 AD3d at 827; Matter of Javed K., 57 AD3d 899, 900 [2008]). The record demonstrates that the Family Court gave careful consideration to whether placing the appellant on conditional discharge was the least restrictive alternative consistent with his best interests and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]), and the disposition was appropriate in light of, among other factors, the probation department’s recommendation, the seriousness of the appellant’s offense, and his failure to take responsibility for his actions as reflected by the probation report (see Matter of Anthony G., 82 AD3d 1235 [2011]; Matter of Uriah D., 74 AD3d at 1195; Matter of Jonathan F., 72 AD3d at 964; Matter of Javed K., 57 AD3d at 900; Matter of Erika R., 55 AD3d 740 [2008]). Angiolillo, J.E, Lott, Austin and Cohen, JJ., concur.